United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1748
                                   ___________

United States of America,           *
                                    *
                   Appellee,        *
                                    * Appeal from the United States
      v.                            * District Court for the District
                                    * of Nebraska.
Eloy Moreno-Torres, also known      *
as Martin, also known as Mario      *      [UNPUBLISHED]
Perez-Torres,                       *
                                    *
                   Appellant.       *
                               ___________

                             Submitted: July 31, 2002

                                  Filed: August 6, 2002
                                   ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

       Eloy Moreno-Torres pleaded guilty to conspiring to distribute and possess with
intent to distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C.
§ 846 (2000), as well as a forfeiture count. The district court* gave Moreno-Torres
a two-level obstruction-of-justice increase for attempting to bribe a witness and


      *
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
sentenced him to 97 months imprisonment and 5 years supervised release. On appeal,
Moreno-Torres contends the district court improperly applied the obstruction-of-
justice increase.

      We conclude the district court did not commit error. See United States v.
Simms, 285 F.3d 1098, 1100 (8th Cir. 2002) (standard of review). The undisputed
testimony at sentencing–that Moreno-Torres offered a witness money in exchange for
perjured testimony–was sufficient to warrant application of the increase. See
U.S.S.G. § 3C1.1 comment. (n.4) (2001); United States v. Pompey, 121 F.3d 381, 382
(8th Cir. 1997), cert. denied, 522 U.S. 1133 (1998).

      We thus affirm the sentence imposed by the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-